70542: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-32859: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70542


Short Caption:RICHARD (DVONTAE) VS. STATECourt:Supreme Court


Related Case(s):80235, 80235-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C308258Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:02/15/2018 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:02/15/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantDvontae Dshawn RichardBrent D. Percival


RespondentThe State of NevadaJohn L. Giordani, III
							(Clark County District Attorney)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


06/10/2016Filing FeeAppeal Filing fee waived.  Criminal.


06/10/2016Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)16-18244




06/10/2016Notice/OutgoingIssued Notice to Request Rough Draft Transcripts. Due date: 10 days.16-18246




06/13/2016Notice/OutgoingIssued Notice Of Redesignation of Appeal.16-18378




06/14/2016Notice/OutgoingIssued Corrected Notice of Redesignation of Appeal.16-18472




06/20/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/27/15. To Court Reporter: Kiara Schmidt.16-19091




06/20/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/12/15.  To Court Reporter: Brenda Schroeder.16-19092




06/20/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/22/16, 02/23/16, 02/24/16, 02/25/16, 02/26/16, 02/31/16, 05/04/16, 05/25/16.  To Court Reporter: Judy Chappell.16-19094




06/20/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/03/15, 08/05/15, 08/12/15, 08/19/15, 09/02/15, 02/18/16.  To Court Reporter: Sharon Howard.16-19095




06/21/2016Notice of Appeal DocumentsFiled Notice of Appeal. (Second NOA)16-19373




06/24/2016TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 07/27/15.16-19824




06/30/2016Docketing StatementFiled Docketing Statement Criminal Appeals.16-20497




10/13/2016MotionFiled Appellant's Motion for Additional Time to File Opening Brief and Appendix.16-31937




10/18/2016Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  November 14, 2016.16-32417




11/14/2016MotionFiled Appellant's Motion For Additional Time to File Opening Brief and Appendix.16-35345




11/23/2016Order/ProceduralFiled Order Granting Motion. Opening Brief and Appendix due: November 30, 2016.16-36528




12/01/2016MotionFiled Appellant's Motion for Additional Time to File Opening Brief and Appendix (Third Request).16-37176




12/07/2016MotionFiled Motion for Additional Time to File Appellant's Opening Brief and Appendix (Fourth Request).16-37806




12/14/2016Order/ProceduralFiled Order Granting Motions. Opening Brief and Appendix due: January 4, 2017.16-38766




01/05/2017MotionFiled Motion for Additional Time to File Appellant's Opening Brief and Appendix (Fifth Request).17-00357




01/11/2017MotionFiled Amended Motion for Additional Time to File Opening Brief and Appendix (5th Request).17-01091




01/17/2017Order/ProceduralFiled Order Granting Motions. Opening Brief and Appendix due: January 20, 2017.17-01590




01/20/2017MotionFiled Motion for Additional Time to File Appellant's Opening Brief and Appendix (Seventh Request).17-02289




01/20/2017MotionFiled Amended Motion for Additional Time to File Opening Brief and Appendix (7th Request).17-02290




02/01/2017Order/ProceduralFiled Order Granting Motion. Opening Brief and Appendix due: March 6, 2017.17-03646




03/07/2017MotionFiled Appellant's Motion For Additional Time to File the Opening Brief By One Day (Eighth Request).17-07604




03/07/2017AppendixFiled Appellant's Appendix Volume I.17-07606




03/07/2017AppendixFiled Appellant's Appendix Volume II.17-07607




03/07/2017AppendixFiled Appellant's Appendix Volume III.17-07608




03/07/2017AppendixFiled Appellant's Appendix Volume IV.17-07609




03/08/2017MotionFiled Appellant's Supplement to Motion for Additional Time to File the Opening Brief by Three Days.17-07750




03/17/2017Order/ProceduralFiled Order Granting Motions. The clerk shall file the opening brief received on March 9, 2017. Answering brief due: 30 days.17-09005




03/17/2017BriefFiled Appellant's Opening Brief.17-09006




04/17/2017MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief).17-12587




04/17/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief due: May 17, 2017.17-12594




05/17/2017BriefFiled Respondent's Answering Brief.17-16555




06/19/2017MotionFiled Appellant's Motion for Additional Time to File Reply Brief.17-20173




06/27/2017Order/ProceduralFiled Order Granting Motion. Reply Brief due: July 31, 2017.17-21334




08/21/2017Case Status UpdateBriefing Completed/To Screening. No Reply Filed.


11/28/2017Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.17-40929




01/09/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Thursday, February 15, 2018, at 10:00 a.m. for 30 minutes in Las Vegas.18-01157




01/31/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-04218




02/15/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel MC/RP/LS.


08/23/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Cherry/Parraguirre/Stiglich. Author: Stiglich, J. Majority: Stiglich/Cherry/Parraguirre. 134 Nev. Adv. Opn. No. 64. SNP18-MC/RP/LS18-32859




09/17/2018RemittiturIssued Remittitur.18-36148




09/17/2018Case Status UpdateRemittitur Issued/Case Closed.


10/01/2018RemittiturFiled Remittitur. Received by District Court Clerk on September 21, 2018.18-36148





Combined Case View